Citation Nr: 0927062	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection and a 
noncompensable rating for bilateral hearing loss and denied 
service connection for tinnitus. 

In an April 2006 letter the Veteran submitted a notice of 
disagreement with the December 2005 rating decision as to the 
disability rating assigned for the bilateral hearing loss.  
In October 2006 the RO issued a statement of the case with 
respect to the hearing loss rating claim.  

In November 2006 the Veteran submitted a substantive appeal, 
VA Form 9, which perfected the appeal of that claim.  In 
correspondence attached to the VA Form 9, the Veteran 
submitted a statement that the Board construes to be a notice 
of disagreement as to the December 2005 rating decision 
denial of service connection for tinnitus.  This matter is 
further discussed in the remand below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is claiming entitlement to an initial compensable 
disability rating for bilateral hearing loss.  In a statement 
attached to his VA Form 9, he stated that his hearing had 
deteriorated since the most recent VA examination on this 
matter in August 2005, thereby justifying a new examination 
of his hearing impairment.

The veteran was last examined by VA for his service-connected 
bilateral hearing loss for compensation purposes in August 
2005.  That examination was the basis for the RO's December 
2005 rating decision appealed here.  

Of record is the report of a December 2007 private audiology 
report, which contains audiometric findings of pure tone 
hearing threshold levels in graphic form only; there are no 
numeric findings of pure tone hearing threshold levels in 
that report. The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 (2008) 
in order to determine the severity of the veteran's bilateral 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).

Nevertheless, visual examination of the graphic findings of 
pure tone hearing threshold levels contained in the December 
2007 private audiology report clearly indicate-when compared 
to the August 2005 VA examination audiology findings- that 
the veteran's hearing has worsened to some extent at one or 
more threshold levels since the last VA examination in 2005.
 
In sum, the veteran has attested, and the medical evidence 
appears to indicate, that his service-connected bilateral 
hearing loss has worsened since he was last examined by VA.  
While the Board may not interpret the graphic findings from 
the December 2007 private audiology examination to determine 
the severity of the bilateral hearing loss disability, the 
Board can, and does, note that the findings appear to support 
the Veteran's assertion that his hearing loss disability has 
grown more severe since the last examination in 2005.  
Accordingly, the Board concludes that the matter involving 
the Veteran's claim for a compensable rating for hearing loss 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination to determine the current severity 
of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (when appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled another examination); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing an additional VA examination by 
a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
fully informed.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, prior to any examination, the RO should attempt to 
obtain any relevant treatment records not now on file with 
VA.

On another matter, as part of the December 2005 rating 
decision, the RO denied a claim for service connection for 
tinnitus.  In November 2006, the veteran submitted a 
statement as part of his VA Form 9 (substantive appeal with 
respect to the bilateral hearing loss rating claim), which 
the Board construes as a notice of disagreement as to the 
RO's decision to deny service connection for tinnitus.  
Because the veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him since August 2005 
for his bilateral hearing loss.  The RO 
should appropriately request copies of any 
pertinent private or VA medical records 
not currently of record for that period 
from all sources identified.

2. The RO should schedule the veteran for 
a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and severity of the veteran's 
bilateral hearing loss. The RO must make 
the claims file available to the examiner, 
who should review the claims folders in 
conjunction with the examination.  The 
examiner should note such review in the 
examination report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

3. The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Also the RO should conduct any additional 
development deemed needed.

4.  Thereafter, the RO should readjudicate 
the hearing loss rating claim on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

5.  Independent of the above instructions, 
the RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to service connection for 
tinnitus.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2008).

If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so filed, then subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



